DETAILED ACTION
This Notice of Allowance is in response to the Amendment filed January 25, 2022.
REASONS FOR ALLOWANCE
2. 	Claims 1-20 are allowable over the references of record for at least the following reasons:
	Claim 1: an inlet conduit extending within the housing and delivering air to the filter enclosure, the inlet conduit including a single, continuous wall dividing the filter enclosure from the inlet conduit
	Claim 10: the inlet conduit extending within the housing and delivering air to the filter enclosure, where the inlet conduit includes a single, continuous partition dividing the filter enclosure from an airflow passage of the inlet conduit
	Claim 16: an inlet conduit extending within the housing and delivering air to the filter enclosure, where the inlet conduit includes a single, continuous wall dividing the filter enclosure from an airflow passage of the inlet conduit.  
	The closest prior art is the Kaufmann reference.  The Kaufmann reference fails to disclose all of the features of the amended independent claims.  Moreover, modifying the Kaufmann reference to arrive at the language of the amended independent claims would render the Kaufmann reference inoperable for its intended purpose.  The Kaufmann reference discloses an inlet with a partial wall that divides the filter enclosure from the inlet conduit.  If the Kaufmann reference were modified so that the wall was continuous, airflow would be blocked rendering the Kaufmann device inoperable for its intended purpose.  Accordingly, there is allowable subject matter. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511. The examiner can normally be reached Monday-Friday 9:00 AM to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747